
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1340
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mrs. Napolitano
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the California State
		  Polytechnic University, Pomona men’s basketball team for winning the 2010 NCAA
		  Division II Men’s Basketball National Championship.
	
	
		Whereas, on March 27, 2010, the California State
			 Polytechnic University, Pomona men's basketball team defeated the Indiana
			 University of Pennsylvania Crimson Hawks 65 to 53 in the finals of the National
			 Collegiate Athletic Association (NCAA) Division II Men's Basketball Tournament
			 in Springfield, Massachusetts;
		Whereas the Cal Poly Pomona Broncos shot over 50 percent
			 from the field throughout the tournament and played with an impenetrable
			 defense;
		Whereas the Broncos made it to the championship game for
			 the second year in a row after being narrowly defeated the previous year by
			 Findlay University on a last second three-point shot in overtime;
		Whereas the Broncos finished the 2009–2010 season with 28
			 wins and 6 losses, which was the best record in school history;
		Whereas head coach Greg Kamansky and his coaching staff,
			 including associate head coach Bill Bannon and assistant coach Damion Hill, as
			 well as each trainer, manager, and staff member, deserve praise and credit for
			 their outstanding dedication to helping the Cal Poly Pomona Broncos reach the
			 summit of college basketball success;
		Whereas Coach Kamansky was named the NCAA Division II
			 Coach of the Year from both the National Association of Basketball Coaches and
			 the Division II Bulletin;
		Whereas Broncos senior Austin Swift was named Most
			 Valuable Player of the tournament, averaging 17.6 points per game;
		Whereas Broncos senior Dahir Nasser was named All Elite
			 Eight Choice and scored 12 points in the championship game;
		Whereas the roster of the Cal Poly Pomona Broncos also
			 included juniors Mark Rutledge, Tobias Jahn, and Donnelle Booker, sophomores
			 Matthew Rosser and Dwayne Fells, and freshman Mitchel Anderson, Shaun Norum,
			 and Kevin Ryan;
		Whereas the Broncos players, coaches, and staff are
			 outstanding representatives of California State Polytechnic University, Pomona,
			 one of the finest and most diverse public universities in the United States,
			 widely recognized for its applied research programs and hands-on education;
			 and
		Whereas the Broncos played with great sportsmanship and
			 pride throughout the season and showed tremendous dedication to their school
			 and appreciation for their fans: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the national champion
			 California State Polytechnic University, Pomona men's basketball team for their
			 historic win in the 2010 National Collegiate Athletic Association Division II
			 Men's Basketball Championship; and
			(2)recognizes the
			 achievements of the players, coaches, students, and support staff who were
			 instrumental in helping the Cal Poly Pomona Broncos win the tournament.
			
